Exhibit 10.1

 



SECURITIES EXCHANGE AGREEMENT

 

This SECURITIES EXCHANGE AGREEMENT dated as of August 20, 2015 (this
“Agreement”) is made by and between Navidea Biopharmaceuticals, Inc., a Delaware
corporation (the “Company”), and Montsant Partners LLC, a Delaware limited
liability company (“Montsant”), and Platinum Partners Value Arbitrage Fund, L.P.
(“Platinum” and, together with Montsant, the “Investors”).

 

Recitals

 

A.            The Investors hold an aggregate of 4,519 shares of the Company’s
Series B Convertible Preferred Stock, par value $0.001 per share (the “Series B
Shares”), that are currently convertible into an aggregate of 14,777,130 shares
of the Company’s Common Stock, par value $0.001 per share (the “Common Stock”).

 

B.           The Company has requested that the Investors exchange their
respective Series B Shares for Warrants to acquire an aggregate of 14,777,130
shares of Common Stock at an exercise price per share of $0.01 per share.

 

C.           The Investors are willing to so exchange their Series B Shares on
the terms and conditions set forth herein.

 

Statement of Agreement

 

In consideration of the foregoing, and of their mutual agreements set forth
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties agree as follows:

 

Section 1.           Defined Terms.

 

Capitalized terms used in this Agreement and not otherwise defined shall have
the meanings stated as follows:

 

“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly controls or is controlled by or under common control with
such Person. For the purposes of this definition, “control,” when used with
respect to any Person, means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise;
and the terms of “affiliated,” “controlling” and “controlled” have meanings
correlative to the foregoing.

 

“By-laws” shall mean, unless the context in which such term is used otherwise
requires, the By-laws of the Company or any of its Subsidiaries as in effect on
a Closing Date.

 

“Certificate of Incorporation” shall mean, unless the context in which it is
used shall otherwise require, the Certificate of Incorporation of the Company or
any of its Subsidiaries as in effect on the Closing Date require.

 



   

 

 

“Commission” shall mean the Securities and Exchange Commission or any similar
agency then having jurisdiction to enforce the Securities Act.

 

“Contractual Obligations” shall mean as to the Company, any provision of any
security issued by the Company or of any agreement, undertaking, contract,
indenture, mortgage, deed of trust or other instrument or arrangement (whether
in writing or otherwise) to which such Person is a party or by which it or any
of the Company’s property is bound.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission thereunder

 

“Governmental Authority” shall mean the government of any nation, state, city,
locality or other political subdivision of any thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, regulation or compliance, and any corporation or other
entity owned or controlled, through stock or capital ownership or otherwise, by
any of the foregoing.

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, encumbrance, lien (statutory or other), charge, claim, restriction
or preference, priority, right or other security interest or preferential
arrangement of any kind or nature whatsoever (excluding preferred stock and
equity related preferences) including, without limitation, those created by,
arising under or evidenced by any conditional sale or other title retention
agreement, the interest of a lessor under a capital lease obligation, or any
financing lease having substantially the same economic effect as any of the
foregoing..

 

“Material Adverse Effect” shall mean a material adverse effect on, or a material
adverse change in, or a group of such effects on or changes in (i) the assets,
business, properties, prospects, operations, or financial condition of the
Company and its Subsidiaries, taken as a whole, or (ii) the ability of the
Company to perform its obligations under this Agreement.

 

“Person” shall mean any individual, firm, corporation, limited liability
company, partnership, trust, incorporated or unincorporated association, joint
venture, joint stock company, Governmental Authority or other entity of any
kind, and shall include any successor (by merger or otherwise) of such entity.

 

“Securities” means the Warrants and the Common Stock issuable upon exercise
thereof.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations thereunder as the same
shall be in effect at the time.

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations thereunder as the same
shall be in effect at the time.

 

“Subsidiary” shall mean, with respect to any Person, a corporation or other
entity of which 50% or more of the voting power of the voting equity securities
or equity interest is owned, directly or indirectly, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Company or of
a Subsidiary of the Company.

 



 2 

 

 

“Transaction Documents” shall mean collectively, this Agreement and the
Warrants.

 

Section 2.           Exchange of Securities.

 

(a)           Subject to the terms and conditions herein set forth, at the
Closing (as defined below) each Investor agrees to deliver to the Company the
Series B Stock set forth on Exhibit A hereto set forth opposite its name under
the heading “Preferred Stock” (collectively, the “Original Securities”) in
exchange for a 20 year Common Stock Purchase Warrant in the form attached hereto
as Exhibit B (collectively, the “Warrants”) to acquire an a number of shares of
Common Stock set forth opposite its name on Exhibit A hereto under the heading
“Warrant Shares” at an exercise price per share of $0.01 per share. In
consideration of and in express reliance upon the representations, warranties,
covenants, terms and conditions of this Agreement, the Company agrees to issue
and deliver the Warrants in exchange for the Original Securities.

 

(b)           The closing of the transactions contemplated by this Agreement (
the “Closing”) shall occur simultaneously with the execution and delivery of
this Agreement or on such later date and time as the Parties may agree (the
“Closing Date”) at the offices of Investors, 250 West 55th Street, 14th Floor,
New York, NY 10019.

 

(c)           At the Closing, the Investors shall deliver to the Company for
cancellation the certificates evidencing all Series B Stock held by the
Investors. At the Closing, the Company shall issue to Investors the duly
executed and delivered Warrants.

 

Section 3.           Representations and Warranties of the Company.

 

(a)           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware and has the corporate
power and authority to execute, deliver and perform its obligations under this
Agreement.

 

(b)           The execution, delivery and performance by the Company of this
Agreement, the issuance of the Warrants, the exercise of the same in accordance
with its terms, and the consummation of the transactions contemplated hereby and
thereby (a) has been duly authorized by all necessary corporate action; (b) do
not and will not contravene the terms of the Certificate of Incorporation or
By-laws of the Company or any amendment thereof or any federal, state, local or
foreign statute, rule, regulation, order, judgment or decree (including federal
and state securities laws and regulations) applicable to the Company or any of
its Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries are bound or affected, or any requirement of any securities
exchange on which the Common Stock is listed; (c) do not and will not (i)
conflict with, contravene, result in any material violation or breach of or
material default under (with or without the giving of notice or the lapse of
time or both), (ii) create in any other Person a right or claim of termination
or amendment, or (iii) require any material modification or acceleration or
cancellation of, any Contractual Obligation of the Company or any of its
Subsidiaries; and (d) do not and will not result in the creation of any Lien (or
obligation to create a Lien) against any material property or asset of the
Company or any of its, except, in all cases, for such conflicts, defaults,
terminations, amendments, acceleration, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect.

 



 3 

 

 

(c)           This Agreement has been duly executed and delivered by the
Company, and this Agreement constitutes the legal, valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

 

(d)           Neither the Company nor any of its Subsidiaries is required under
federal, state, foreign or local law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
Governmental Authority in order for it to execute, deliver or perform any of its
obligations under this Agreement or issue the Warrants in accordance with the
terms hereof (other than any filings, consents and approvals which may be
required to be made by the Company under applicable state and federal securities
laws, or rules).

 

(e)           The Warrants to be issued at the Closing has been duly authorized
by all necessary corporate action and, when issued in accordance with the terms
hereof, shall be validly issued and outstanding, free and clear of all liens,
encumbrances and rights of refusal of any kind, and shall be fully paid and
non-assessable.

 

(f)           The Company has authorized and reserved, and covenants to continue
to reserve, free of preemptive rights and other similar contractual rights of
stockholders, shares of Common Stock sufficient to effect the exercise of the
Warrants. All shares of Common Stock receivable upon exercise of the Warrants
have been accepted for listing by the NYSE MKT.

 

(g)           The Company covenants and agrees that, promptly following the
Closing Date, all Series B Shares exchanged by the Investors pursuant to this
Agreement will be cancelled and retired by the Company.

 

           (g)           The Warrants shall be deemed to be a “Warrant” for all
purposes under the Transaction Documents and, without limiting the generality of
the foregoing, shall be entitled to the benefits of the covenants set forth in
this Agreement.

 

(h)           The Company has received no consideration (other than the Series B
Shares) in connection with the transactions contemplated hereby. As between the
parties, the acquisition and payment of the full purchase price of the Warrants,
for purposes of Rule 144 under the Securities Act, shall be deemed to have
occurred prior to June 1, 2013 (it being understood that any cash exercise of
the Warrants shall constitute additional consideration that may affect the
availability of Rule 144 for purposes of disposition of sales of Common Stock
received upon exercise of the Warrants). The transactions contemplated herein
are exempt from the registration requirements of the Securities Act pursuant to
Section 3(a)(9) thereof.

 



 4 

 

 

Section 4.           Representations and Warranties of Investors.

 

(a)           Montsant is a limited liability company duly organized, validly
existing and in good standing under the laws of Delaware. Platinum is a limited
partnership duly organized, validly existing and in good standing under the laws
of Delaware.

 

(b)           The Investors have the requisite power and authority to enter into
and perform this Agreement and to acquire the Warrants being issued to them
hereunder. The execution, delivery and performance of this Agreement by the
Investors and the consummation by it of the transactions contemplated hereby (i)
have been duly authorized by all necessary limited liability company action, and
(ii) do not contravene the terms of the organizational or governing documents of
the Investors. No further consent or authorization of the Investors, their board
of directors or other governing body, or of their members or partners, as
applicable, is required for the execution, delivery or performance of this
Agreement by the Investors. When executed and delivered by the Investors, this
Agreement shall constitute the valid and binding obligation of the Investors
enforceable against the Investors in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

 

(c)           Each Investor owns and holds, beneficially and of record, the
entire right, title, and interest in and to the Original Securities set forth
opposite its name on Exhibit A hereto, free and clear of any claim, restriction
or Lien other than restrictions on transfer under the Securities Act and
applicable state securities laws.

 

(d)           Each Investor is acquiring the Warrants for its own account and
not with a view to or for sale in connection with a distribution thereof. The
Investors do not have a present intention to sell any of the Warrants, nor a
present arrangement (whether or not legally binding) or intention to effect any
distribution of any of the Securities to or through any Person or entity;
provided, however, that by making the representations herein, the Investors do
not agree to hold the Warrants (or securities issued upon exercise of the
Warrants) for any minimum or other specific term and reserves the right to
dispose of such securities at any time in accordance with federal and state
securities laws applicable to such disposition and the terms of the Warrants.
Each Investor acknowledges and agrees that the Warrants shall bear a legend to
the following effect:

 

 

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR NAVIDEA BIOPHARMACEUTICALS, INC. SHALL HAVE
RECEIVED AN OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE
SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS
NOT REQUIRED.

 



 5 

 

 

(e)           Each Investor is an “accredited investor” as defined in Rule
501(a) under the Securities Act. Each Investor has such experience in business
and financial matters that it is capable of evaluating the merits and risks of
an investment in the Series B Shares. The Investors are not required to be
registered as a broker-dealer under Section 15 of the Exchange Act and no
Investor is a broker-dealer. The Investors acknowledges that an investment in
the Securities is speculative and involves a high degree of risk.

 

(f)           The Investors understand that the Warrants and the Common Stock
receivable upon exercise of the same have not been registered under the
Securities Act and must be held indefinitely unless registered under the
Securities Act or an exemption from registration is available. The Investors
acknowledge that they are familiar with Rule 144, and that the Investors have
been advised that Rule 144 permits resales of unregistered securities only under
certain circumstances. The Investors understand that to the extent that Rule 144
is not available, the Investors will be unable to sell the Warrants or any
shares of Common Stock received upon exercise of the same without either
registration under the Securities Act or the existence of another exemption from
such registration requirement.

 

(g)           Each Investor has independently evaluated the merits of its
decision to exchange the Series B Stock for the Warrants pursuant to the
Transaction Documents. The Investors have not relied on the business or legal
advice of the Company or any of its agents, counsel or Affiliates in making its
investment decision hereunder, and confirms that none of such Persons has made
any representations or warranties to the Investors in connection with the
transactions contemplated by the Transaction Documents other than as contained
therein

 

(h)           The Investors understand that the Warrants are being issued in
reliance on an exemption from the registration requirements of federal and state
securities laws and the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Investors set forth herein in order to determine the applicability of such
exemptions. The Investors understand that no Governmental Authority has passed
upon or made any recommendation or endorsement of the Warrants or Common Stock.

 

(i)           The Investors have not employed any broker or finder or incurred
any liability for any brokerage or investment banking fees, commissions,
finders’ structuring fees, financial advisory fees or other similar fees in
connection with the transactions contemplated by this Agreement.

 

(j)           Other than the other Investor and the Reporting Persons named in
the Schedule 13G filed on or about February 20, 2015 by Platinum and the other
Reporting Persons named therein, no Investor has agreed to act with any other
Person for the purpose of acquiring, holding, voting or disposing of the
Warrants acquired hereunder or the Common Stock receivable upon exercise of the
same for purposes of Section 13(d) of the Exchange Act, and each Investor is
acting independently with respect to its investment in the Securities.

 



 6 

 

 

Section 5.           Conditions Precedent to the Company’s Obligations. The
obligation hereunder of the Company to issue and deliver the Warrants to the
Investors in exchange for the Original Securities is subject to the satisfaction
or waiver, at or before the Closing Date, of each of the conditions set forth
below. These conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion.

 

(a)           The Investors shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Investors at or
prior to the Closing Date.

 

(b)            The representations and warranties of the Investors shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time, except for representations and
warranties that are expressly made as of a particular date, which shall be true
and correct in all material respects as of such date.

 

(c)           The Investors shall have delivered to the Company the Original
Securities.

 

Section 6.           Conditions Precedent to the Investors’ Obligations. The
obligation hereunder of the Investors to accept the Warrants in exchange for the
Original Securities is subject to the satisfaction or waiver, at or before the
Closing Date, of each of the conditions set forth below. These conditions are
for each Investor’s sole benefit and may be waived by an Investor at any time in
its sole discretion.

 

(a)           The Company shall have duly executed and delivered the Warrants.

 

(b)           The Company shall have delivered to the Investors evidence of the
receipt of any necessary stockholder, securities exchange (including NYSE MKT)
or lender consent and approval, together with evidence of the qualification for
listing of any Warrant Shares on the NYSE MKT.

 

(c)           The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Closing Date.

 

(d)           Each of the representations and warranties of the Company shall be
true and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time, except for representations and
warranties that speak as of a particular date, which shall be true and correct
in all material respects as of such date.

 

(e)           The Investors shall have received an opinion of counsel to the
Company, substantially in the form of Exhibit B, with such exceptions and
limitations as shall be reasonably acceptable to counsel to Investors.

 



 7 

 

 

Section 7.           Covenants of the Company. The Company covenants and agrees
with the Investors as follows:

 

(a)           The Company shall not enter into any agreement in which the terms
of such agreement would materially restrict or impair the right or ability to
perform of the Company or any Subsidiary under any Transaction Document.

 

(b)           So long as the Investors beneficially owns any of the Warrants,
the Company shall timely file all reports required to be filed with the
Commission pursuant to the Exchange Act, and the Company shall not terminate its
status as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would permit such
termination.

 

(c)           The Company will provide, at the Company’s expense, such legal
opinions in the future as are reasonably necessary for the issuance and resale
of the Common Stock issuable upon exercise of the Warrants pursuant to an
effective registration statement, Rule 144 under the Securities Act or an
exemption from registration, to the extent applicable. In the event that Common
Stock is sold in a manner that complies with an exemption from registration, the
Company will promptly instruct its counsel (at its expense) to issue to the
transfer agent an opinion permitting removal of the legend (indefinitely, if
under Rule 144, such shares of Common Stock may be sold without regards to
volume limitations or the availability of current public information concerning
the Company, or to otherwise permit sale of the shares if pursuant to the other
provisions of Rule 144).

 

(d)           The Company covenants and agrees that neither it nor any other
person acting on its behalf will provide the Investors or their agents or
counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto the Investors shall have executed a
written agreement regarding the confidentiality and use of such information. The
Company understands and confirms that the Investors shall be relying on the
foregoing representations in effecting transactions in securities of the
Company. In the event of a breach of the foregoing covenant by the Company, or
any of its Subsidiaries, or any of its or their respective officers, directors,
employees and agents, in addition to any other remedy provided herein or in the
Transaction Documents, the Company shall publicly disclose any material,
non-public information in a Form 8-K within five (5) Business Days of the date
that it discloses such information to an Investor. In the event that the Company
discloses any material, non-public information to any Investor and fails to
publicly file a Form 8-K in accordance with the above, such Investor shall have
the right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, nonpublic information without the
prior approval by the Company, its Subsidiaries, or any of its or their
respective officers, directors, employees or agents. The Investors shall have no
liability to the Company, its Subsidiaries, or any of its or their respective
officers, directors, employees, stockholders or agents, for any such disclosure.

 



 8 

 

 

(e)           During the term of the Warrants, so long as at least 25% of the
Warrants (on an aggregate basis) remains unexercised, the Company shall not,
without the written consent of the Investors: (i) repurchase, redeem or pay
dividends on (whether in cash, in kind, or otherwise), shares of the Common
Stock; (ii) effect any distribution with respect to the Common Stock, or (iii)
issue any Common Stock or Common Stock equivalent for a per Common Stock share
effective price less than $1.35, other than (1) issuances of securities upon the
exercise or exchange of or conversion of any securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date hereof, provided that such securities have not been
amended since the date hereof to increase the number of such securities or to
decrease the exercise, exchange or conversion price of any such securities; (2)
securities issued pursuant to acquisitions or strategic transactions approved by
a majority of the disinterested directors, but not including, or a transaction
the primary purpose of which is to raise capital; or (3) issuances, pursuant to
equity compensation plans approved by the Company's shareholders, of options,
restricted stock or other forms of equity compensation to employees,
consultants, officers or directors of the Company, approved by a majority of the
non-employee members of the Board of Directors of the Company or a majority of
the members of a committee of nonemployee directors established for such
purpose. For purposes of clause (iii) above, the “per Common Stock share
effective price” in the case of any Common Stock equivalent shall be determined
by dividing (X) the total amount received or receivable by the Company as
consideration for the issue or sale of such Common Stock equivalents, plus the
minimum aggregate amount of additional consideration, if any, payable to the
Company upon the conversion or exercise thereof, by (Y) the total maximum number
of shares of Common Stock issuable upon the conversion or exercise of all such
Common Stock equivalents.

 

Section 8.           Miscellaneous.

 

(a)           Each party shall pay the fees and expenses of its advisors,
counsel, accountants and other experts, if any, and all other expenses, incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.

 

(b)           Electronic transmissions or retransmissions of images of any
executed original document shall be deemed to be the same as the delivery of an
executed original. At the request of any party hereto, the other parties hereto
shall confirm such electronic transmissions by executing duplicate original
documents and delivering the same to the requesting party or parties. This
Agreement may be executed in any number of counterparts and by the parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement, it being understood that all parties need not sign the same
counterpart.

 

(c)           This Agreement and the Warrants contain the entire understanding
and agreement of the parties with respect to the matters covered hereby and,
except as specifically set forth herein or therein, neither the Company nor the
Investors make any representation, warranty, covenant or undertaking with
respect to such matters, and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement may be waived or amended other than by a written
instrument signed by the Company and the Investors. Any amendment or waiver
effected in accordance with this Section 7(c) shall be binding upon the
Investors (and their permitted assigns) and the Company.

 



 9 

 

 

(d)           Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:

 

If to the Company:             

Navidea Biopharmaceuticals, Inc.

5600 Blazer Parkway, Suite 200

Dublin, Ohio 43017-1367

Facsimile No.: (614) 793-7550

Attention: Ricardo J. Gonzalez, Chief Executive Officer and President

     

with copies (which copies

shall not constitute notice

to the Company) to:

 

Dickinson Wright PLLC

150 East Gay Street, Suite 2400
Columbus, Ohio 43215
Facsimile No.: (248) 443-7274
Attention: William J. Kelly, Esq.

      If to the Investors:  

c/o Montsant Partners LLC

250 West 55th Street, 14th Floor

New York, NY 10019

Attention: David Steinberg

     

with copies (which copies

shall not constitute notice

to the Investors) to:

 

Burak Anderson & Melloni, PLC

30 Main Street, PO Box 787

Burlington, Vermont 05402-0787

Facsimile No.: (802) 862-8176

Attention: Shane W. McCormack

 

 

(e)           The article, section and subsection headings in this Agreement are
for convenience only and shall not constitute a part of this Agreement for any
other purpose and shall not be deemed to limit or affect any of the provisions
hereof.

 

(f)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York, without giving effect to any of
the conflicts of law principles which would result in the application of the
substantive law of another jurisdiction, except to the extent that the General
Corporation Law of the State of Delaware shall apply.

 

(g)           This Agreement shall inure to the benefit of and be binding upon
the successors and permitted assigns of the parties hereto. Subject to
applicable securities laws and any restrictions contained herein, an Investor
may assign any of its rights under any of the Transaction Documents to any
Person, and any holder of a Warrant, may assign, in whole or in part such
Warrant to any Person. The Company may not assign any of its rights, or delegate
any of its obligations, under this Agreement without the prior written consent
of the Investors, and any such purported assignment by the Company without the
written consent of the Investors shall be void and of no effect.

 



 10 

 

 

(h)           This Agreement is intended for the benefit of the parties hereto
and their respective permitted successors and assigns and is not for the benefit
of, nor may any provision hereof be enforced by, any other person.

 

(i)           The provisions of this Agreement are severable and, in the event
that any court of competent jurisdiction shall determine that any one or more of
the provisions or part of the provisions contained in this Agreement shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
or part of a provision of this Agreement and this Agreement shall be reformed
and construed as if such invalid or illegal or unenforceable provision, or part
of such provision, had never been contained herein, so that such provisions
would be valid, legal and enforceable to the maximum extent possible.

 

[Signature Page Follows]

 

 

 

 11 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized persons as of the date first indicated
above.

 

  NAVIDEA BIOPHARMACEUTICALS, INC.               By: /s/ Ricardo J. Gonzalez    
  Name: Ricardo J. Gonzalez     Title: President and CEO               MONTSANT
PARTNERS LLC               By: /s/ David Steinberg       Name: David Steinberg  
  Title: Authorized Signatory               PLATINUM PARTNERS VALUE ARBITRAGE
FUND, L.P.               By: /s/ David Steinberg       Name: David Steinberg    
Title: Authorized Signatory

 

 

 

 

 

 12 

 

 

Exhibit A 

 

 

Investor Preferred Stock Warrant Shares Montsant Partners LLC 2,864 9,365,280
Platinum Partners Value Arbitrage Fund, L.P. 1,655 5,411,850

 

 13 

 

 

Exhibit B

 

 

(A)           Navidea is a corporation validly existing and in good standing
under the laws of the State of Delaware and has all requisite corporate power
and authority to execute, deliver and perform its obligations under each
Transaction Document to which it is a party.

 

(B)           The execution and delivery of the Transaction Documents by Navidea
and the performance by Navidea of its obligations under the Transaction
Documents do not violate its Certificate of Incorporation or By-Laws.

 

(C)           Navidea has duly authorized by all necessary corporate action the
execution and delivery by it of each of the Transaction Documents and the
performance by it of its obligations under each of the Transaction Documents.
The Transaction Documents required by the Agreement to be executed and delivered
at the Closing have been duly executed and delivered by Navidea, and such
Transaction Documents constitute legal, valid and binding obligations of
Navidea, enforceable against Navidea in accordance with their respective terms.

 

(D)           The execution and delivery by Navidea of the Transaction Documents
and the performance by Navidea of its obligations under such Transaction
Documents do not (a) violate any existing law or regulation of general
applicability of the State of New York, the United States of America or the
General Corporation Law of the State of Delaware; or (b) violate any order,
decree or decision of any court or governmental authority to our knowledge
binding upon Navidea.

 

(E)           No consent, approval, authorization or order of, or registration
or filing with, any court or governmental authority is required for the
execution, delivery and performance by Navidea of the Transaction Documents.

 

(F)            The shares of Common Stock to be issued upon exercise of the
Warrants are duly authorized, and assuming that Warrants are exercised
immediately following the Closing in accordance with its terms, the shares of
Common Stock so issuable would be validly issued, fully paid, and nonassessable.

 

 

 



 14 

